                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 JANE DOE,
                                                       Civil Action No.: 21-cv-427
        Plaintiff,

        v.

 BERLIN BOARD OF EDUCATION,
 DENISE PARSONS, and BRIAN BENIGNI,
 the individuals being named in their personal
 and official capacities,

        Defendants.

             PLAINTIFF’S MOTION TO PROCEED UNDER PSEUDONYM
             AND TO SEAL DECLARATION OF JANE DOE IN SUPPORT

       Plaintiff Jane Doe (“Plaintiff”) respectfully moves this Court for an order (i) permitting her

to proceed herein under the pseudonym “Jane Doe”; and (ii) sealing her declaration, sworn to

March 26, 2021, submitted in support hereof (“Doe Declaration”). Good cause for the relief

requested is set forth in the memorandum of law in support, submitted herewith, and the Doe

Declaration, submitted under seal herewith.

Dated: March 26, 2021
       Madison, Connecticut
                                                      Respectfully submitted,

                                                      JANE DOE,
                                                      PLAINTIFF


                                                      By: _______________________________
                                                          Patrick J. Sweeney (ct23415)
                                                          SWEENEY LAW FIRM
                                                          77 Wall Street, Suite 1-W
                                                          Madison, Connecticut 06443
                                                          Tel.: (203) 244-9522
                                                          Fax: (203) 244-9533
                                                          Email: pjs@sweeney-law.com
